Exhibit 10.2

NAME OF SUBSCRIBER:
                                                                                            

CALLISTO PHARMACEUTICALS, INC.

AMENDMENT AGREEMENT

This AMENDMENT (the “Amendment”) to the SECURITIES PURCHASE AGREEMENT (the
“Agreement”) originally dated as of February 3, 2006 by and between
                      . (the “Investor”) and Callisto Pharmaceuticals, Inc. (the
“Company”) and Warrant WA-      of even date (the “Old Warrant”) is dated as of
September 8, 2006. Capitalized terms not defined herein have the meanings
assigned to them in the Agreement and Old Warrant as the case may be.

WITNESSETH:

WHEREAS, on February 3, 2006, Investor and the Company entered into the
Agreement pursuant to which the Investor purchased shares of the Company’s
Common Stock, $.0001 par value, and the Old Warrant (the “Prior Offering”);

WHEREAS, the Company has offered and the Investor has accepted, shares of Common
Stock and five-year non-callable warrants, exercisable for $1.00 per share (the
“New Warrants” and together with the shares of Common Stock, the “New
Securities”), modify the Old Warrants in exchange for a lock-up agreement and
the amendments to the Agreement set forth herein.

WHEREAS, the parties now desire to (i) replace Section 5.2 of the Agreement in
its entirety with a piggy-back registration rights provision and (ii) waive any
and all payments accrued to date and payable to the Investor pursuant to Section
5.2(b) of the Agreement;

NOW, THEREFORE, in consideration of and for the mutual promises and covenants
contained herein, and for other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties agree as follows:

SECTION 1.

1.1           Issuance.  In consideration of the Investor executing the Lock-Up
Agreement annexed hereto as Exhibit A and the agreements of the Investor herein,
the Company will issue to the Investor the amount of Common Stock, par value
$.0001 (calculated at the rate of 20% of the number of shares of Common Stock
issued to the Investor in the Prior Offering) and New Warrants (calculated at
the rate of 47% of the number of shares issued to investor in the Prior
Offering) in the form annexed hereto as Exhibit B, indicated on page 8 hereof,
on the terms and conditions described herein.

SECTION 2.

2.1           Amended Registration Provisions.  Section 5.2 of the Agreement is
hereby deleted in its entirety and replaced with the following provision:


--------------------------------------------------------------------------------




“5.2         Piggy-Back Registration

If at any time prior to the earlier of (i) the date on which all of the
Registrable Securities have been sold and (ii) the date on which the Registrable
Securities may be immediately sold to the public without registration or
restriction (including, without limitation, as to volume by each holder thereof)
under the 1933 Act, the Company shall determine to file with the Commission a
Registration Statement relating to an offering for its own account or the
account of others under the 1933 Act of any of its equity securities (other than
on Form S-4 or Form S-8 or their then equivalents relating to equity securities
to be issued solely in connection with any acquisition of any entity or business
or equity securities issuable in connection with stock option or other bona
fide, employee benefit plans), the Company shall send to each Investor who is
entitled to registration rights under this Section 5.2 written notice of such
determination and, if within fifteen (15) days after the effective date of such
notice, such Investor shall so request in writing, the Company shall include in
such Registration Statement all or any part of the Registrable Securities such
Investor requests to be registered, except that if, in connection with any
underwritten public offering for the account of the Company the managing
underwriter(s) thereof shall impose a limitation on the number of shares of
Common Stock which may be included in the Registration Statement because, in
such underwriter(s)’ judgment, marketing or other factors dictate such
limitation is necessary to facilitate public distribution, then the Company
shall be obligated to include in such Registration Statement only such limited
portion of the Registrable Securities with respect to which such Investor has
requested inclusion hereunder as the underwriter shall permit. Any exclusion of
Registrable Securities shall be made pro rata among the Investors seeking to
include Registrable Securities in proportion to the number of Registrable
Securities sought to be included by such Investors; provided, however, that the
Company shall not exclude any Registrable Securities unless the Company has
first excluded all outstanding securities, the holders of which are not entitled
to inclusion of such securities in such Registration Statement or are not
entitled to pro rata inclusion with the Registrable Securities; and provided,
further, however, that, after giving effect to the immediately preceding
proviso, any exclusion of Registrable Securities shall be made pro rata with
holders of other securities having the right to include such securities in the
Registration Statement other than holders of securities entitled to inclusion of
their securities in such Registration Statement by reason of demand registration
rights.  If an offering in connection with which an Investor is entitled to
registration under this Section 5.2 is an underwritten offering, then each
Investor whose Registrable Securities are included in such Registration
Statement shall, unless otherwise agreed by the Company, offer and sell such
Registrable

2


--------------------------------------------------------------------------------




Securities in an underwritten offering using the same underwriter or
underwriters and, subject to the provisions of this Agreement, on the same terms
and conditions as other shares of Common Stock included in such underwritten
offering.”

2.2           No Liquidated Damages.  Section 5.6(a) of the Agreement is hereby
amended by deleting the clause “subject to the payment of any liquidated damages
which may accrue pursuant to Section 5.2(b)(iv),” in the first sentence of
Section 5.6(a).

2.3         Waiver.  The Investor hereby waives any and all payments accrued to
date and payable pursuant to Section 5.2(b) of the Agreement as well as any
right to damages for failure to register the Registrable Securities pursuant to
the Agreement.

SECTION 3.

3.1           The first paragraph of the Old Warrant is hereby amended by
replacing “February 3, 2006” with “February 3, 2011.”

3.2           Section 1 of the Old Warrant is hereby amended by deleting “VWAP”
from the list of definitions.

3.3           Section 4(b) of the Old Warrant is hereby deleted in its entirety.

SECTION 4.

4.1           Investor Representations and Warranties.  The Investor hereby
acknowledges, represents and warrants to, and agrees with, the Company and its
affiliates as follows:

(a)           The Investor is acquiring the New Securities for his own account
as principal, not as a nominee or agent, for investment purposes only, and not
with a view to, or for, resale, distribution or fractionalization thereof in
whole or in part and no other person has a direct or indirect beneficial
interest in such New Securities or any of the components of the New Securities. 
Further, the Investor does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to any of the New Securities for
which the Investor is subscribing or any of the components of the New
Securities.

(b)           The Investor has full power and authority to enter into this
Agreement, the execution and delivery of this Agreement has been duly
authorized, if applicable, and this Agreement constitutes a valid and legally
binding obligation of the Investor.

(c)           The Investor acknowledges his understanding that the offering and
sale of the New Securities is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”) by virtue of Section
4(2) of the Securities Act.  In furtherance thereof, the Investor represents and
warrants to and agrees with the Company and its affiliates as follows:

3


--------------------------------------------------------------------------------




(i)            The Investor realizes that the basis for the exemption may not be
present if, notwithstanding such representations, the Investor has in mind
merely acquiring New Securities for a fixed or determinable period in the
future, or for a market rise, or for sale if the market does not rise.  The
Investor does not have any such intention.

(ii)           The Investor has the financial ability to bear the economic risk
of his investment, has adequate means for providing for his current needs and
personal contingencies and has no need for liquidity with respect to his
investment in the Company; and

(iii)          The Investor has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
prospective investment in the New Securities.  If other than an individual, the
Investor also represents it has not been organized for the purpose of acquiring
the New Securities.

(d)           The Investor:

(i)            Has been furnished with any and all documents which may have been
made available upon request for a reasonable period of time prior to the date
hereof;

(ii)           Has been provided an opportunity for a reasonable period of time
prior to the date hereof to obtain additional information concerning the
offering of the New Securities, the Company and all other information to the
extent the Company possesses such information or can acquire it without
unreasonable effort or expense;

(iii)          Has been given the opportunity for a reasonable period of time
prior to the date hereof to ask questions of, and receive answers from, the
Company or its representatives concerning the terms and conditions of the
offering of the New Securities and other matters pertaining to this investment,
and have been given the opportunity for a reasonable period of time prior to the
date hereof to obtain such additional information necessary to verify the
accuracy of the information provided in order for him to evaluate the merits and
risks of purchase of the New Securities to the extent the Company possesses such
information or can acquire it without unreasonable effort or expense;

(iv)          Has not been furnished with any oral representation or oral
information in connection with the offering of the New Securities which is not
contained herein; and

(v)           Has determined that the New Securities are a suitable investment
for the Investor and that at this time the Investor could bear a complete loss
of such investment.

4


--------------------------------------------------------------------------------




(e)           The Investor is not relying on the Company, or its affiliates with
respect to economic considerations involved in this investment

(f)            The Investor represents, warrants and agrees that he will not
sell or otherwise transfer the New Securities without registration under the
Securities Act or an exemption therefrom and fully understands and agrees that
he must bear the economic risk of his purchase because, among other reasons, the
New Securities have not been registered under the Securities Act or under the
securities laws of any state and, therefore, cannot be resold, pledged, assigned
or otherwise disposed of unless they are subsequently registered under the
Securities Act and under the applicable securities laws of such states or an
exemption from such registration is available.  In particular, the Investor is
aware that the New Securities are “restricted securities,” as such term is
defined in Rule 144 promulgated under the Securities Act (“Rule 144”), and they
may not be sold pursuant to Rule 144 unless all of the conditions of Rule 144
are met.  The Investor also understands that, except as otherwise provided
herein and in the certificates for the New Securities, the Company is under no
obligation to register the New Securities on his behalf or to assist him in
complying with any exemption from registration under the Securities Act or
applicable state securities laws.  The Investor further understands that sales
or transfers of the New Securities are further restricted by state securities
laws and the provisions of this Agreement.

(g)           No representations or warranties have been made to the Investor by
the Company, or any officer, employee, agent, affiliate or subsidiary of the
Company, other than the representations of the Company contained herein, and in
subscribing for New Securities the Investor is not relying upon any
representations other than those contained herein.

(h)           Any information which the Investor has heretofore furnished to the
Company with respect to his financial position and business experience is
correct and complete as of the date of this Agreement and if there should be any
material change in such information he will immediately furnish such revised or
corrected information to the Company.

(i)            The Investor understands and agrees that the certificates for the
New Securities shall bear the following legend until (i) such securities shall
have been registered under the Securities Act and effectively been disposed of
in accordance with a registration statement that has been declared effective; or
(ii) in the opinion of counsel for the Company such securities may be sold
without registration under the Securities Act as well as any applicable “Blue
Sky” or state securities laws:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED,
HYPOTHECATED, ASSIGNED OR TRANSFERRED EXCEPT (i) PURSUANT TO A REGISTRATION
STATEMENT UNDER THE SECURITIES ACT WHICH HAS BECOME EFFECTIVE AND IS CURRENT
WITH RESPECT TO THESE SECURITIES, OR (ii) PURSUANT TO A SPECIFIC EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT BUT ONLY UPON A HOLDER HEREOF FIRST HAVING
OBTAINED THE WRITTEN OPINION OF COUNSEL TO THE CORPORATION, OR OTHER COUNSEL

5


--------------------------------------------------------------------------------




REASONABLY ACCEPTABLE TO THE CORPORATION, THAT THE PROPOSED DISPOSITION IS
CONSISTENT WITH ALL APPLICABLE PROVISIONS OF THE SECURITIES ACT AS WELL AS ANY
APPLICABLE “BLUE SKY” OR SIMILAR SECURITIES LAW.”

(j)            The Investor understands that an investment in the New Securities
is a speculative investment which involves a high degree of risk and the
potential loss of his entire investment.

(k)           The Investor’s overall commitment to investments which are not
readily marketable is not disproportionate to the Investor’s net worth, and an
investment in the New Securities will not cause such overall commitment to
become excessive.

(l)            The foregoing representations, warranties and agreements shall
survive the Closing.

SECTION 5.

5.1           Effect on Prior Agreements.  Except as amended hereby, the terms
and provisions of the Agreement and Old Warrant shall remain in full force and
effect, and the Agreement and Old Warrant is in all respects ratified and
confirmed. On and after the date of this Amendment, each reference in the
Agreement or Old Warrant, as the case may be, to the “Agree­ment”,
“hereinaf­ter”, “herein”, “herein­after”, “hereunder”, “hereof”, or words of
like import shall mean and be a reference to the Agreement or Old Warrant, as
the case may be, as amended by this Amendment.

SECTION 6.

6.1           Indemnity.  The Investor agrees to indemnify and hold harmless the
Company, its officers and directors, employees and its affiliates and each other
person, if any, who controls any thereof, against any loss, liability, claim,
damage and expense whatsoever (including, but not limited to, any and all
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any litigation commenced or threatened or any claim whatsoever) arising
out of or based upon any false representation or warranty or breach or failure
by the Investor to comply with any covenant or agreement made by the Investor
herein or in any other document furnished by the Investor to any of the
foregoing in connection with this transaction.

6.2           Modification.  Neither this Agreement nor any provisions hereof
shall be modified, discharged or terminated except by an instrument in writing
signed by the party against whom any waiver, change, discharge or termination is
sought.

6.3           Notices.  Any notice, demand or other communication which any
party hereto may be required, or may elect, to give to anyone interested
hereunder shall be sufficiently given if (a) deposited, postage prepaid, in a
United States mail letter box, registered or certified mail, return receipt
requested, addressed to such address as may be given herein, or (b) delivered
personally at such address.

6


--------------------------------------------------------------------------------




6.4           Counterparts.  This Agreement may be executed through the use of
separate signature pages or in any number of counterparts, and each of such
counterparts shall, for all purposes, constitute one agreement binding on all
parties, notwithstanding that all parties are not signatories to the same
counterpart.

6.5           Binding Effect.  Except as otherwise provided herein, this
Agreement shall be binding upon and inure to the benefit of the parties and
their heirs, executors, administrators, successors, legal representatives and
assigns.  If the Investor is more than one person, the obligation of the
Investor shall be joint and several and the agreements, representations,
warranties and acknowledgments herein contained shall be deemed to be made by
and be binding upon each such person and his heirs, executors, administrators
and successors.

6.6           Entire Agreement.  This Agreement and the documents referenced
herein contain the entire agreement of the parties and there are no
representations, covenants or other agreements except as stated or referred to
herein and therein.

6.7           Assignability.  This Agreement is not transferable or assignable
by the Investor.

6.8           Applicable Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without giving effect to
conflicts of law principles.

6.9           Pronouns.  The use herein of the masculine pronouns “him” or “his”
or similar terms shall be deemed to include the feminine and neuter genders as
well and the use herein of the singular pronoun shall be deemed to include the
plural as well.

[SIGNATURE PAGES FOLLOW]

7


--------------------------------------------------------------------------------




ALL INVESTORS MUST COMPLETE THIS PAGE

IN WITNESS WHEREOF, the Investor has executed this Agreement on the 8th day of
September, 2006.

 

 

 

 

 

  Shares(1)

 

 

 

 

 

  Warrants(2)

 

Manner in which Title is to be held (Please Check One):

1.

o

Individual

7.

o

Trust/Estate/Pension or Profit Sharing Plan

 

 

 

 

 

Date Opened:                                             

 

 

 

 

 

 

2.

o

Joint Tenants with Right of Survivorship

8.

o

As a Custodian for
                                                          Under the Uniform Gift
to Minors Act of the State of                                         

 

 

 

 

 

 

3.

o

Community Property

9.

o

Married with Separate Property

 

 

 

 

 

 

4.

o

Tenants in Common

10.

o

Keogh

 

 

 

 

 

 

5.

o

Corporation/Partnership/Limited Liability Company

11.

o

Tenants by the Entirety

 

 

 

 

 

 

6.

o

IRA

 

 

 

 

IF MORE THAN ONE INVESTOR, EACH INVESTOR MUST SIGN.

INDIVIDUAL INVESTORS MUST COMPLETE PAGE 9

INVESTORS WHICH ARE ENTITIES MUST COMPLETE PAGE 10

--------------------------------------------------------------------------------

(1) calculated at the rate of 20% of the shares acquired in the Prior Offering

(2) calculated at the rate of 47% of the shares acquired in the Prior Offering

8


--------------------------------------------------------------------------------




EXECUTION BY NATURAL PERSONS



Exact Name in Which Title is to be Held

 

 

Name (Please Print)

 

Name of Additional Purchaser

 

 

 

 

 

 

Residence: Number and Street

 

Address of Additional Purchaser

 

 

 

 

 

 

City, State and Zip Code

 

City, State and Zip Code

 

 

 

 

 

 

Social Security Number

 

Social Security Number

 

 

 

 

 

 

(Signature)

 

(Signature of Additional Purchaser)

 

ACCEPTED this 8th day of September, 2006 on behalf of the Company.

 

By:

 

 

 

Name:

 

 

Title:

 

9


--------------------------------------------------------------------------------




EXECUTION BY INVESTOR WHICH IS AN ENTITY

(Corporation, Partnership, Trust, Etc.)



Name of Entity (Please Print)

Date of Incorporation or Organization:

 

 

 

State of Principal Offices:

 

 

 

Federal Taxpayer Identification Number:

 

 

By:

 

 

 

 

 

Title:

 

[seal]

 

 

 

Attest:

 

 

 

 

(If Entity is a Corporation)

 

 

 

 

Address

 

 

 

 

 

Taxpayer Identification Number

 

ACCEPTED this 8th day of September, 2006 on behalf of the Company.

By:

 

 

 

Name:

 

 

Title:

 

10


--------------------------------------------------------------------------------